LOCAL Form 2831

UNITED STATES BANKRUPTCY COURT
Eastern District OF Wisconsin
Darryl Napolean Watts, Sr.

In re Tina M.A. Watts Case No. 2014-25530
Debtor

 

CHAPTER 13 DEBTOR’S CERTIFICATIONS REGARDING
(1) DOMESTIC SUPPORT OBLIGATIONS, (2) SECTION 522(q),
AND (3) COMPLETION OF CHAPTER 13 PLAN PAYMENTS

Part LA. Certification Regarding Domestic Support Obligations (check no more than one)
Pursuant to 11 U.S.C. Section 1328(a), I certify that:

Oe Towed no domestic support obligation when I filed my bankruptcy
petition, and I have not been required to pay any such obligation since then.

L) Tam or have been required to pay a domestic support obligation. I
have paid all such amounts that my chapter 13 plan required me to pay. I
have also paid all such amounts that became due between the filing of my
bankruptcy petition and today,

Part 1.B. Ifyou checked the second box in Part LA., you must provide the information below.

My current
address:

 

My current employer and my employer's
address:

 

 

Case 14-25530-gmh Doc93 Filed 11/08/19 Pageiof2
LOCAL Form 2831

Part I. Certification Regarding Section 522(q) (check no more than orte)
Pursuant to 11 U.S.C. Section 1328(h), I certify that:

a [have not claimed an exemption pursuant to § 522(b)(3) and state or
local law (1) in property that I or a dependent of mine uses as a residence,
claims as a homestead, or acquired as a burial plot, as specified in § 522(p)(1),
and (2) that exceeds $160,375! in value in the aggregate.

QO Ihave claimed an exemption in property pursuant to § 522(b)(3) and
state or local law (1) that I or a dependent of mine uses as a residence, claims
as a homestead, or acquired as a burial plot, as specified in § 522(p)(1), and
(2) that exceeds $160,375! in value in the aggregate.

Part IIL. Certification Regarding Debtor's Completion of All Payments Under the Plan

Pursuant to 11 U.S.C. Section 1328(a), I certify that I completed all payments to
the trustee required by my chapter 13 plan.

Check one of the following:

4 My chapter 13 plan did not require me to make any payments other
than payments to the trustee,

OQ My chapter 13 plan required me to make payments to one or more
erttities other than the trustee. | have paid all such amounts that my
chapter 13 plan required me to pay.

Part IV. Debtor's Signature

I certify under penalty of perjury that the information provided
in these certifications is true and correct to the best of my knowledge
and belief.

Executed on ANle\iq Dari deta
a

Date Debtor

 

tn

1 Amounts Re Ole ct to adjustment on 4/01/19, and every 3 years thereafter with respect to cases
commenced on or after the date of adjustment.

Case 14-25530-gmh Doc93 Filed 11/08/19 Page 2of2

 

 
